By the Court, Crockett, J.:
.The assessment sought to be enforced in this action is void on its face. It describes by metes and bounds a large tract of land as that which is assessed; but excepts from the assessments several parcels of the larger tract which .had been previously conveyed, and the excepted portions .are not described by metes and bounds, nor in any manner, except by a reference to the recorded deeds. It is impossible to ascertain from the assessment, on its face, what particular lands were intended to be assessed and what excepted. In order to determine with any reasonable certainty the particular tract assessed, it would be necessary to make a laborious search of the records, and possiby to invoke the aid of a surveyor. The deeds referred to in the assessment might prove, on examination, to be so vague in the descriptive calls, as to leave it doubtful what lands they included. The assessment was made under the Eevenue Act of May 17, 1861, the twentieth section of which requires that real estate situate without the limits of a city or incorporated town shall be described on the assessment-roll “by metes and bounds, or by common designation or name; * * * giving the number of acres as nearly as can be conveniently ascertained, and the location and township where situate.” This assessment does not attempt to de- . scribe the land “by common designation or name;” and for the reasons already stated, it does not describe it by metes and bounds. If it be sufficient to describe the excepted portions only by reference to recorded deeds, it would be *430equally competent to describe the tract assessed in the same manner; and no one, I apprehend, would claim that an assessment which described the land not otherwise than by reference to a deed of conveyance, would be valid. On the contrary, the statute requires that the description, either by common designation, or name, or by metes and bounds, shall appear on the face of the assessment-roll; so that by inspecting it, the owner and all other persons may know what particular land is assessed. This assessment is-void for a failure to comply with the statute in this respect. (People v. Pico, 20 Cal. 595; People v. Mariposa Co., 31 Id. 196.)
The District Attorney suggests that if this method of assessing large ranches, numerous parcels of which have been sold and conveyed, is not valid, it will be impossible to assess them at all. But we do not so regard it. It may impose additional labor on the Assessor; but it is certainly not impracticable to describe the whole ranch by common designation, or name, or by metes and bounds, and then except out of it the several parcels conveyed by recorded deeds, giving the metes and bounds of each parcel, as found in the deed. But if it be convenient, or even impracticable, under existing statutes, to assess lands so situated, the remedy must be sought from the Legislature.
The fatal defect in this assessment was not and could, not be cured by a better description in the complaint. Section forty of the Act provides that in the complaint “it shall not be necessary to follow the description of the property as Inade in the assessment, and the description in the complaint shall be deemed sufficient if it can be ascertained therefrom what land and improvements, or either, is-intended.” The only effect of this provision is to authorize a different description in the complaint of the land assessed, from that in the assessment. It is, however, none the less essential to produce a valid assessment of the same land described in the complaint. It may be differently described, but it must be the same land; and the description in the assessment must conform substantially to the statute. Otherwise the action cannot be maintained, however per-*431feet the description in the complaint. There can be no recovery without a valid assessment.
The assessment being void on its face, the Court below erred in holding it to be valid.
Judgment reversed and cause remanded, with an order to the Court below to dismiss the action. Remittitur forthwith.